Title: To John Adams from Samuel Osgood, 4 November 1775
From: Osgood, Samuel
To: Adams, John


     
      Camp at Roxbury Novr. 4th. 1775
     
     I have no other excuse for troubling you with another Letter but to inform you that my other ought to have been dated at Roxbury Camp Octr. 23d. pardon me the Neglect.
     Our worthy Generals have all been together this is the third Day. Tomorrow I hope will finish it marking as some are pleased to term it the black Sheep among the Officers and I suppose the white are to receive enlisting Orders and their Commissions immediately. May Heaven remove from us all dangerous Altercations and verify in us the Proverb that if we are smote upon one Cheek we may disposed to turn the other. Otherwise I am perswaded our Colony will not acquiesce in the Determination respecting those that are to be field Officers in the Army to be rais’d.
     As the Regiments are reduced from 38 to 26 we must necessarily have many Officers Struck out of the List and some are for dismissing as many as possible. The Courtier or something more vile appears in the tame Submission of our own Generals who not boldly asserting their just Rights yield if not favor Incroachment excepting one who always seeks that repose of Mind which arises from reflecting that he has always endeavored to prevent Oppression in every Form.
     I have many Observations to make upon the Method taken to raise the new Army but have not Time at present. Only poor Massachusetts is like to be cut into flitters therefore I fear we shall not have an Army so soon as it will be absolutely necessary to have one. I am Sir with the greatest Respect your most Humble Servt.
     
      Saml. Osgood junr
     
    